DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 9, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (Basu 10,917,994).
Regarding Claim 1; Basu discloses a circuitry, comprising: an integrated circuit die (integrated circuit chips—col. 12, lines 13-19 and col. 12 lines 64-67—col. 13, lines 1-8); an adjustable constrained vapor bubble (CVB) heat pipe structure (wickless CVB heat pipe in which CVB cells are used to change the CVB length, and micro-sized piezo devices increase capillary lengths; and cavity shapes, corners and capillary lengths may be adjusted –col. 7, lines 23-34 and col. 8, lines 1-9) coupled to the integrated circuit die (col. 12 lines 64-67--col. 13, lines 1-8 and lines 26-40--whereas the wickless CVB heat pipe dissipates heat from electronic devices as integrated circuit chips), wherein the adjustable CVB heat pipe structure comprises a first constrained vapor bubble at a first end (wherein col. 9, lines 14-17 discloses 1st end, where the 1st end constitutes an first evaporator region and where col. 9, lines 45-49 discloses a 2nd end constituted by at a shared area in which cross-sectional shapes increases the capillary action and heat dissipation at more corners thereof; wherein the shared area is between adjacent cells—col. 11, lines 5-10 OR where 1st evaporator end contacts 3210-Fig. 25 —col. 11, lines 13-17; and a 2nd  condenser end contacts 3220); and a micro-electro-mechanical systems (MEMS) switch configured to adjust a size of first constrained vapor bubble (whereas col. 7, lines 1-10 discloses micro-sized piezo devices increasing capillary lengths as above-mentioned constitutes adjusting the CVB heat pipe and col. 7, lines 23-30 discloses adjusting vapor bubble size by manipulating cavity shapes and tuning capillary lengths).   Note: configured to adjust does not structural or functionally denote any particular manner of adjusting; wherein structural association between the MEMS switch and the heat pipe structure or vapor bubble thereof is not asserted so as to explicitly denote how adjusting is accomplished; whereas the heat pipe structure is not flexible and in contact with the switch and the switch does not otherwise actuate any structure to adjust or control temperature etc.   

Regarding Claim 2; Basu discloses the circuitry of claim 1, wherein the adjustable CVB heat pipe structure is wickless (as already set forth).  

Regarding Claim 3; Basu discloses the circuitry of claim 1, wherein the MEMS switch comprises a piezoelectric switch (as already set forth).  

Regarding Claim 9; Basu discloses the circuitry of claim 1, further comprising: an additional adjustable constrained vapor bubble (CVB) heat pipe structure coupled to the integrated circuit die; and an additional micro-electro-mechanical systems (MEMS) switch configured to adjust the additional adjustable CVB heat pipe structure (as set forth above—where multiple CVB heat pipe cell clusters and a plurality of micro-sized piezo devices adjusting capillary lengths of CVB arrays).  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Basu 10,917,994).
Regarding Claim(s) 4-5; Basu discloses the circuitry of claim 1, wherein the adjustable CVB heat pipe structure further comprises a second constrained vapor bubble at a second end, and wherein the MEMS switch is configured to adjust the size of the first and second constrained vapor bubbles (as set forth by col. 9, lines 3-60 and col. 10, lines 44-67—CVB cells at each of first and second ends, and movement of the bubble in each cell improves heat dissipation; and col. 7, lines 1-10—wherein CVB length is increased, and the condenser of one cell acts as the evaporator of an adjacent cell, wherein the micro-sized piezo devices are used to increase capillary lengths; and col. 7, lines 23-34 and col. 8, lines 1-10 further discloses adjusting cavity dimensions according to capillary length, tuning capillary lengths for the same vapor bubble diameter, and tuning the cavity dimensions per available surface dimension and fluid thereof).  Except, Basu does not explicitly disclose the simultaneous or independent timing by which the micro-piezo devices adjust each of the first and second bubbles.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one micro-piezo device being configured to adjust a respective bubble of each adjacent cell simultaneous or independently by manipulating cavity walls and/or tuning channel diameter or capillary lengths of the first evaporator end and the shared area defined by the second condenser end of adjacent cells so as to efficiently and uniformly increase the transfer of heat between cells away from any and all heat generating components attached to the evaporation and shared portions and/or different locations of a CVB cell cluster which may comprise different shapes—as set forth by col. 10, lines 44-67—col. 11, lines 1-20, and thus in accordance to tool predictions for bubble diameters, capillary lengths, corner areas, corner angles and channel diameters may simultaneously or independently tune cavity dimensions per available surface dimensions and fluid properties—as set forth by col. 7, lines 23-34 and col. 8, lines 1-10 based in-part on the location of the component(s) since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  NOTE: Basu discloses col. 12, lines 38-41 that first and second etc carries no chronological significance and thus it is hereby deemed that a first evaporator region, a second condenser region, shared areas and/or ends thereof etc may be generally denoted at either of adjacent cells of different shapes or geometries which are deemed to include first and second width ends, length ends, or adjacent ends at varying corners, and angles of different shapes thereof.  As such, first and second ends are not explicitly limited to opposite ends and/or ends along a length—if so intended.  
Regarding Claim 6; Basu discloses the circuitry of claim 1, further comprising: Page 2 of 6Appl. No. 15/981,081Attorney Docket No. AA7358-US, wherein control circuitry comprises a memory element configured to store a logic one to activate the MEMS switch and to store a logic zero to deactivate the MEMS switch (controller/control logic and memory/memory devices connected via bus/data transfer system in which processes, stores and transmits/receives logic; wherein apparatuses or systems performing the operations are selectively activated or reconfigured—as disclosed by para.’s 55 and 59-69 col. 10, lines 5-37, col. 14, lines 28-42 and col 15, lines 14-20).  Except, Basu does not explicitly disclose selectively activating the MEMS switch. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one micro-piezo device being configured to adjust the respective bubble of adjacent cells so as to achieve desired heat transfer efficiency so as to maintain temperatures below operational temperatures, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding Claim 7; Basu discloses the circuitry of claim 1, suggests wherein the adjustable CVB heat pipe structure spans the integrated circuit die (as set forth by col. 11, lines 13-33—whereas the CVB cell cluster may be in direct contact with the compute node and/or the components thereon via adhesive, solder or mechanical attachment mechanism).  Except, Basu does not explicitly disclose the heat pipe structure spans the width of the IC.  However, it would have been an obvious matter of design choice to modify a width of the evaporator end of the heat pipe as corresponding to a width of the IC so as to allow secure and reliable surface to surface contact with enhanced thermal transfer therebetween, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Basu 10,917,994) as applied to claim 1 above, in view of (Arai 9,237,678).
Regarding Claim 10; Basu discloses the circuitry of claim 1, except, explicitly wherein the integrated circuit die comprises a temperature sensing circuit formed at least partially under the adjustable CVB heat pipe structure.  However, Aria discloses a temperature sensing circuit formed at least partially under the adjustable CVB heat pipe structure (col. 16, lines 8-11--whereas 30-fig. 7 comprises a heat pipe and a temperature sensor(s) 160, 170 atleast in-part disposed at a portion thereunder—as depicted by Fig. 7; and col. 17, lines 52-61 and col. 23, lines 5-10 discloses the temperature sensor for a heat source /inverter element-110), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the integrated circuit as connecting a temperature sensing circuit since it was known in the art that more reliable temperatures of the integrated circuit will allow for faster determination(s) of temperature rise so as to maint9ain operational temperatures below a threshold before damages thereto.


Allowable Subject Matter
6.	Claims 26-32, are hereby deemed as allowed, (whereas the construction substantially includes all previously allowed structure defined by claims 1 and 8).

7.	Claims 8, and 23-25, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8; the circuitry of claim 1, further comprising: an additional integrated circuit die that is smaller than the integrated circuit die, wherein the adjustable CVB heat pipe structure extends over both the integrated circuit die and the additional integrated circuit die and is configured to transfer heat from the additional integrated circuit die to a bulk region of the integrated circuit die.   Regarding Claim 23; the circuitry of claim 1, wherein the MEMS switch comprises a flexible filament member coupled to a bulk portion of fluid in the adjustable CVB heat pipe structure.  Regarding Claim 24; the circuitry of claim 1, wherein the MEMS switch bends a flexible filament when an electric current passes through the MEMS switch.  

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-7, and 9-10 have been considered but are moot; whereas the rejection(s) are hereby presented to read on the claim language, wherein adjusting heatpipe structure is amended in-part to adjust the size of one first constrained bubble in claim 1.  The office otherwise notes the applicant appears to only generally present select portions of the prior art cited in the rejection on pages 7-9, and subsequently only states the citation(s) does not read on the corresponding claim language while failing to otherwise present any particular structural rationale as to why the citation(s) cannot accomplish the claim language.  As such, the applicant has not presented or discussed any rationale to why a micro-piezo device does not read on MEMS which herein is only deemed to denote micro-electronic, a micro-device, and/or a micromachine etc. Further, ‘coupled’ or electromechanical connections thereof denotes any type of direct or indirect relationship—col. 12, lines 34-38, and thus daisy chaining to increase CVB length—col. 7, lines 1-4 constitutes a coupled relationship in which a micro-sized piezo device is used to increase capillary lengths—further disclosed in lines 9-10; and col. 14 lines 66-67—col. 15 lines 1-24 additionally discloses operations manipulated by electrical operations, machines and programs and/or by apparatus or systems selectively activated or reconfigured in accordance with disclosed teachings; wherein the system or apparatus includes the plurality of cells and shapes as respectively set forth by—col. 16, lines 18-32 or col. 17, lines 38-57.  Likewise, adjusting and/or manipulating any of size, cavities, walls, shapes, as disclosed are each configured to be accomplished by the MEMS or micro-piezo device according to disclosed teachings.  Going further, simultaneous or independently adjustable vapor bubble sizes at the first and second ends are manipulated and tuned according to tool predictions, available surface dimensions, shapes and the layout of any and all heat generating components at a CVB cell cluster supporting a computing node for efficient and uniform heat transfer, as rejected above.  The office otherwise notes that the claim(s) hereby omit any structural manner by which the MEMS is configured to adjust the sizes of the vapor bubble and thus the structure is not shown to be distinct and does not assert how adjusting the heat pipe structure is accomplished; whereas a switch may physically adjust itself, physically adjust the heat pipe, and/or may use sensors and controllers to signal temperature changes of the heat pipe fluid (which does not denote a structure adjustment).  Conversely, Basu has explicitly demonstrated actual heat pipe structure adjustments, as rejected herein.  It is to be noted that clerical errors have been corrected to present 102(a2) and 103 rejections where applicable.   

Conclusion	
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835